      3:18-cv-03191-SEM-TSH # 25-1             Page 1 of 12                                          E-FILED
                                                                     Tuesday, 26 March, 2019 07:38:01 PM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


 Jane Doe,                                        )
                                                  )
                Plaintiff,                        )
                                                      Case No. 3:18-cv-03191-SEM-TSH
                                                  )
        v.                                        )
                                                  )
 Richard Macleod, et al.,                         )
                                                  )
                Defendants.                       )


    MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL THE
     ILLINOIS DEPARTMENT OF CORRECTIONS TO PRODUCE MATERIAL
             RESPONSIVE TO THE JANUARY 11, 2019 SUBPOENA

       Plaintiff is a former female prison inmate who was repeatedly sexually assaulted by her

male counselor at Logan Correctional Center (“Logan”). Plaintiff’s treatment was not isolated.

Rather, a widespread pattern of sexual assaults at Logan has been reported by numerous female

inmates and corroborated during investigations by state law enforcement agencies. Plaintiff now

brings claims under 42 U.S.C. § 1983 against the individuals responsible for her mistreatment.

       Many of the documents relevant to Plaintiff’s claims are in the possession of the Illinois

Department of Corrections (“IDOC”). Thus, on January 11, 2019, Plaintiff served a subpoena on

IDOC seeking records related to, among other things, Plaintiff’s and other staff-on-inmate sexual

assaults at Logan. (See Ex. A, IDOC Subpoena.) IDOC produced certain information related to

Plaintiff’s sexual assault, but objected to producing materials related to other staff-on-inmate

sexual assaults—which are responsive to Request No. 13—on relevance and burden grounds. (See

Ex. B, IDOC Subpoena Response at No. 13.) These objections fail for numerous reasons.

       First, information regarding other staff-on-inmate sexual assaults at Logan is plainly

relevant to Plaintiff’s claims, including because it shows defendants were on notice of the sexual
      3:18-cv-03191-SEM-TSH # 25-1               Page 2 of 12



assault problem at Logan, failed to take action to prevent or stop the misconduct, and acted with

deliberate indifference to Plaintiff’s well-being.     For example, Plaintiff asserts an Eighth

Amendment claim against former Logan warden Margaret Burke. (Dkt. No. 1 ¶ 42.) Evidence

regarding the number and nature of sexual assaults at Logan goes to whether Burke: (1) knew or

should have known of the problem; (2) failed to enforce anti-assault policies or otherwise

adequately respond; (3) tolerated a widespread culture of sexual assault; and (4) thereby created

the toxic atmosphere that allowed Plaintiff’s assault to occur. See e.g., Keith v. Koerner, 843 F.3d

833, 846–47 (10th Cir. 2016) (prison warden individually liable where sexual assault problem was

widespread and the warden “fail[ed] to enforce policies” and “created an atmosphere where

employees … faced minimal supervision and little threat of investigation or discipline for

inappropriate sexual behavior with inmates.”).

       Second, IDOC’s objection that the request “poses an undue burden” because “[i]t is

unclear” how IDOC could identify every responsive document “without speaking with every

offender and correctional employee” (Ex. B at No. 13) is without merit. IDOC cannot refuse to

produce any responsive documents—including readily available complaints and investigatory

files—on the grounds that producing every responsive document is burdensome. Indeed, IDOC

was recently ordered to respond to a similarly “broad” request in another case pending in this Court

involving similar allegations. See Farris v. Kohlrus, No. 17-cv-3279, 2019 WL 351876, at *11

(C.D. Ill. Jan. 29, 2019) (ordering IDOC “to produce non-privileged documents relating to any

investigation or discipline of any correctional officer at Logan for failing to report officer-on-

offender sexual misconduct that may have occurred at Logan from December 4, 2010 to December

31, 2015”) (emphasis added). Plaintiff remains willing to meet and confer with IDOC to discuss

the scope of this request to minimize any undue burden on IDOC.




                                                  2
       3:18-cv-03191-SEM-TSH # 25-1             Page 3 of 12



         Beginning on March 7, 2019, Plaintiff repeatedly requested to meet and confer with IDOC

regarding these (and other) deficiencies. (See e.g., Ex. C, March 7, 2019 email and letter from C.

Sharkey to C. Ankney; Ex. D, March 18 and 25, 2019 emails from N. Wasdin to C. Ankney.) In

those requests, Plaintiff explained to IDOC that, under the terms of the Court’s scheduling order,

Plaintiff is required to file any related motion to compel within 60 days of IDOC’s deficient

responses (i.e. today). (Ex. D, citing Dkt. No. 21 ¶ 6.) IDOC substantively responded for the first

time on March 25 at 9:37 p.m. (i.e. late last night). (See id.) In its response, IDOC made clear that

it “maintains its objections” to Request No. 13, and will not produce the requested materials.

Accordingly, pursuant to Federal Rules of Civil Procedure 26 and 45, Plaintiff respectfully

requests that this Court enter an order compelling IDOC to produce documents and

communications responsive to Request No. 13 regarding other staff-on-inmate sexual assaults at

Logan.

                                         BACKGROUND

         Plaintiff, Jane Doe, brings this lawsuit pursuant to 42 U.S.C. § 1983 for violation of the

Eighth and First Amendments of the U.S. Constitution. (Dkt. No. 1 ¶¶ 40–48.) Plaintiff was a

prisoner at Logan from March 2015 to July 2018. (Id. ¶ 8.) During that time period, Plaintiff was

one of numerous female inmates who were sexually assaulted by male corrections personnel. (Id.

¶¶ 37–38; see also e.g., Ex. E, Illinois State Police Investigative Summaries, at e.g., ISP 00001–

ISP 00027.)1 Plaintiff in particular was assaulted by a Corrections Counselor named Richard

Macleod. (E.g., Dkt. No. 1 ¶¶ 15–21.) Macleod was a known problem at Logan. There is evidence

that he assaulted numerous Logan inmates. (Ex. E at ISP 00021–ISP 00026.) When told that


1
    Indeed, sexual assaults at Logan are the subject of several other cases currently pending in this
    Court. See Farris v. Kohlrus, No. 17-cv-3279 (C.D. Ill.); Doe v. Ziemer, No. 18-cv-3234 (C.D.
    Ill.).



                                                 3
       3:18-cv-03191-SEM-TSH # 25-1              Page 4 of 12



Macleod was alleged to have had sex with inmates in her office, Macleod’s former supervisor

stated “I would not doubt it.” (Ex. F, ISP Investigatory File, at 3.)

        With respect to Plaintiff in particular, Macleod (i) exposed himself to Plaintiff, (ii) made

sexual comments to Plaintiff (including while she was on the phone with her daughter), and (iii)

had non-consensual sexual intercourse with Plaintiff. (E.g., Dkt. No. 1 ¶¶ 15–21.) Macleod

threatened Plaintiff that, if she ever reported his conduct, supervisory IDOC personnel would

protect him and punish her. (Dkt. No. 1 ¶¶ 24–25.) Sure enough, immediately after she reported

her assault, supervisory officer Todd Sexton and warden Margaret Burke punished Plaintiff by

involuntarily transferring her to a distant prison facility. (Id. ¶¶ 28–30.)

       Two of the central issues in this case are: (1) whether Sexton was aware that Macleod had

sexually assaulted inmates and protected him; and (2) whether Burke was aware of the widespread

culture of sexual assault at Logan and enabled it by failing to enforce anti-assault policies, conduct

meaningful investigations, or discipline offending corrections staff. Accordingly, on January 11,

2019, Plaintiff served a subpoena on IDOC seeking, among other things “[a]ll Documents and

Communications regarding sexual contact, sexual misconduct, or sexual assault committed by

IDOC employees or Logan Correctional Center employees against inmates at Logan Correctional

Center.” (Ex. A at No. 13.) On January 25, 2019, IDOC responded to the subpoena and objected

to producing that information on the grounds that the request “is vague, overbroad in scope, seeks

information wholly irrelevant to the claims in this case, and is disproportional to the needs of this

case.” (Ex. B at No. 13.)2



2
    IDOC’s responses—and its subsequent and materially similar responses served in connection
    with a February 2019 production of documents (See Ex. G, IDOC’s First Suppl. Resp. to Pl.’s
    January 11, 2019 Subpoena)—contain a number of other improper objections and limitations
    that were resolved during IDOC’s and Plaintiff’s meet and confer over the past 24 hours. (See
    generally Ex. D.) In particular: (1) IDOC agreed to produce material it had previously withheld


                                                  4
        3:18-cv-03191-SEM-TSH # 25-1            Page 5 of 12



                              ARGUMENT AND AUTHORITIES

        The scope of material obtainable pursuant to a Rule 45 subpoena is “as broad as what is

otherwise permitted under Rule 26(b)(1).” In re Kleimar N.V v. Benxi Iron & Steel Am., Ltd., No.

17-cv-01287, 2017 WL 3386115, at *7 (N.D. Ill. Aug. 7, 2017) (citation omitted). Rule 26(b)(1)

“gives expansive power to discover information ‘regarding any nonprivileged matter that is

relevant to any party’s claim or defense.’” Grayson v. City of Aurora, No. 1:13-cv-01705, 2013

WL 6697769, at *2 (N.D. Ill. Dec. 19, 2013) (citation omitted). “Relevant information need not

be admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Id. If a person objects to producing documents in response to a subpoena,

the party serving the subpoena, “may move the court … for an order compelling production.” FED.

R. CIV. P. 45(d)(2)(B)(i); see also SEC v. Hyatt, 621 F.3d 687 (7th Cir. 2010) (same). “District

courts enjoy broad discretion when considering motions to compel, and have consistently adopted

a liberal interpretation of the discovery rules.” Grayson, 2013 WL 6697769, at *2 (internal

citations and quotations omitted).

I.      Evidence Regarding Other Staff-On-Inmate Sexual Assaults Is Relevant And Within
        The Scope Of Permissible Discovery.

        According to IDOC, Plaintiff’s Request No. 13 is “vague, overbroad in scope, seeks

information wholly irrelevant to the claims in this case, and is disproportional to the needs of this

case.” (Exs. B & G at No. 13.) These objections are without merit because evidence related to




     on “investigatory privilege” grounds, (2) IDOC confirmed that it is not withholding materials
     responsive to Request Nos. 1-3 on the basis of its objections that the requests are “vague,
     overbroad and disproportional to the needs of the case”; and (3) IDOC’s counsel sent certain
     proposed additional search terms to IDOC and stated that he “do[es] not believe there will be
     a problem with running the additional terms to obtain relevant emails” in response to Requests
     Nos. 9-12. (See Ex. D, March 26 email from C. Ankney to N. Wasdin.) To the extent IDOC
     agrees to run the search terms, Court intervention is not needed on these issues.



                                                 5
       3:18-cv-03191-SEM-TSH # 25-1              Page 6 of 12



other sexual assaults at Logan is plainly relevant to Plaintiff’s claims and well within the broad

scope of discovery contemplated by Rule 26(b)(1). The following are just examples.

       First, evidence of other sexual assaults is relevant to showing that warden Burke was on

notice of the sexual assault problem at Logan but failed to implement and enforce Logan’s anti-

assault policies, which goes to her individual liability for Plaintiff’s assault. For example, in Keith,

the plaintiff survived summary judgment on her Section 1983 claims against a prison warden with

evidence showing, among other things, that the prison (i) “fac[ed] a high[] number of allegations

of sexual misconduct,” (ii) did not “seriously investigate[]” the allegations, (iii) routinely accepted

a staff members’ denial over an inmate’s allegation, and (iv) “failed to impose meaningful

discipline” when “a claim of sexual misconduct was supported by corroborating evidence.” Keith

v. Koerner, 843 F.3d 833, 843–46 (10th Cir. 2016). The court held that “a reasonable jury could

infer that [the warden’s] practices created an atmosphere where employees … faced minimal

supervision and little threat of investigation or discipline for inappropriate sexual behavior with

inmates,” and thus “that [the warden] was personally involved in failing to enforce policies in a

way that allowed sexual misconduct to occur at [the prison].” Id. at 846–47.3 So too here.

Documents regarding the number and nature of sexual assaults at Logan, and the prison’s response


3
    See also Trentadue v. Redmon, 619 F.3d 648, 652 (7th Cir. 2010) (“[Defendant’s] liability
    under § 1983 as Cole’s supervisor requires some evidence that he knew about Cole’s sexual
    misconduct and facilitated, approved, condoned, or turned a blind eye to it.”) (emphasis
    added); Bostic v. Vasquez, No. 2:15-CV-429-PRC, 2018 WL 1762847, at *5 (N.D. Ind. Apr.
    12, 2018) (finding that supervisor “w[as] aware of problems and investigations and past
    incidents” of sexual assault and “possessed the power, and presumably the opportunity, to
    prevent [offending officer] from continuing to engage in similar misconduct” but “acted with
    deliberate or reckless disregard for [plaintiff’s] constitutional rights by ‘turning a blind eye’”
    to the risk of plaintiff’s sexual assault); Powell v. City of Chicago, No. 17-cv-5156, 2018 WL
    1211576, at *9 (N.D. Ill. Mar. 8, 2018) (plaintiff stated a § 1983 claim against supervisory
    officers where supervisors had received prior civilian complaints and, thus, knew that the
    arresting officers had previously engaged in “fabricating evidence and manufacturing false
    charges against persons at the Ida B. Wells Homes.”).



                                                   6
       3:18-cv-03191-SEM-TSH # 25-1              Page 7 of 12



thereto, will show, among other things, that Burke: (1) knew or should have known of the problem;

(2) failed to enforce anti-assault policies or otherwise adequately respond; (3) tolerated a

widespread culture of sexual assault; and (4) thereby created the toxic atmosphere that allowed

Plaintiff’s assault to occur. IDOC’s scope and relevance objections to producing this evidence fail

for this reason.

        IDOC’s argument to the contrary—that this evidence is irrelevant because “there is no

policy claim, … there are only individual claims … based on [the defendants’] individual actions

and inactions,” which IDOC advanced for the first time in an email late last night (see Ex. D)—

fails for this same reason. There need not be a “policy claim” to make this evidence relevant.

Rather, as Keith and similar cases make clear, evidence related to other sexual assaults at Logan is

relevant to Plaintiff’s individual claims, including because it goes to the individual defendants’

notice of a sexual assault problem, failure to enforce anti-assault policies or otherwise respond,

and creation and tolerance of the environment that resulted in Plaintiff’s assault, all of which

speaks to, among many other things, their deliberate indifference to Plaintiff’s well-being. See

Keith, 843 F.3d at 840 (noting that similar evidence was introduced “[a]s an alternative basis to

establish personal involvement … [of] Warden Koerner”).

        Second, evidence of other sexual assaults at Logan is also relevant to showing that Logan

employees received insufficient training on inmate interactions, which is a related but independent

basis for Burke’s liability. Keith, 843 F.3d at 838–39 (noting that “a supervising prison official

may be liable where there is essentially a complete failure to train, or training that is so reckless or

grossly negligent that future misconduct is almost inevitable.”) (internal quotations and citation

omitted). For example, Logan purportedly has a “zero tolerance policy” for sexual contact between

staff and inmates “with or without [inmate] consent.” (Ex. H, Logan Institutional Directive




                                                   7
       3:18-cv-03191-SEM-TSH # 25-1             Page 8 of 12



04.01.301, at IDOC Subpoena 000475–IDOC Subpoena 000489.)                   Even putting aside the

widespread pattern of violations of that policy, at least one Logan staff member believes his

“sexual relationship with [an inmate]” was appropriate because it was “consensual” and “initiated

by her” (the inmate disputes those assertions). (Ex. E at ISP 00005–ISP 00006). This evidence—

and any similar evidence produced by IDOC in response to the subpoena—tends to show Logan

staff received no training regarding sexual interactions with inmates, and is thus relevant in this

case for that separate reason.

       Third, evidence of other sexual assaults is also relevant to Plaintiff’s Eighth Amendment

claims against Sexton. (Compl. ¶ 42.) For example, Macleod told Plaintiff that Sexton—who was

a supervisory officer at Logan and a member of its Internal Affairs department—would help him

avoid punishment in the event a sexual assault was reported. (Dkt. No. 1 ¶¶ 6, 25, 42.) Evidence

concerning Sexton’s investigation of other sexual assaults goes to whether he protected Macleod

or afforded him special treatment.

       Fourth, evidence of other sexual assaults is also relevant to Plaintiff’s claim for retaliatory

prison transfer. (Compl. ¶¶ 46–47.) For example, if other inmates who reported sexual assault

were not immediately and involuntarily transferred, then that would undermine any argument that

the transfer was ordinary and appropriate. And if they were, then that would show that Logan

supervisors—like Burke and Sexton—responded to the abuse problem by punishing the victims

instead of the perpetrators.

II.    IDOC’s Undue Burden Objection Is Without Merit.

       IDOC also objected to Request No. 13 on the grounds that it “poses an undue burden”

because “[i]t is unclear how [IDOC] could discern and identify” every responsive documents

“without speaking with every offender and correctional employee.” (Exs. B & G at No. 13.) This

objection is without merit, too.


                                                 8
       3:18-cv-03191-SEM-TSH # 25-1            Page 9 of 12



       Courts analyzing burden objections to Rule 45 subpoenas evaluate “the balance of

competing needs,” including the burden of compliance and the relevance of the materials sought.

Ligas v. Maram, No. 05 C 4331, 2007 WL 4225459, at *5 (N.D. Ill. Nov. 27, 2007); see also Nw.

Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 927 (7th Cir. 2004) (similar). Here, in order to properly

manage its facilities, IDOC must have (i) a reasonably accessible method of tracking sexual assault

complaints at Logan, and (ii) access to the formal investigatory files related thereto. Thus, the

burden of producing at least some responsive information is low. On the other hand, this evidence

(i) is critical to showing, among other things, Burke’s individual liability for Plaintiff’s sexual

assault, and (ii) cannot be obtained from defendants directly. (See Section I, supra.) Thus, the

importance of the evidence is high and the “balance of competing needs” weighs in favor of

production.4

       IDOC’s argument to the contrary is without merit. IDOC need not identify “every”

responsive document, or interview “every offender or correctional employee,” in order to produce

reasonably accessible complaints and investigatory files. (Exs. B & G at No. 13.) IDOC cannot

avoid producing any responsive materials on the grounds that producing all would be a burden.

In any event, Plaintiff remains willing to meet and confer with IDOC regarding the scope of this


4
    This is particularly true here, where IDOC is a “third party” more in name than substance.
    IDOC is responsible for the conditions of confinement at Logan and other Illinois prisons.
    Certain IDOC personnel committed the sexual assaults at issue. IDOC investigated those
    assaults, and may have sole possession of the files and communications related to those
    investigations. IDOC is thus unlike a typical third party subpoena recipient, whose connection
    to a case is incidental and whose burden in responding to a subpoena is afforded “special
    weight” by courts considering a motion to quash or compel. Contra Easy Life, LLC v.
    GoDaddy Operating Co., LLC, No. 15-cv-3031, 2015 WL 13620575, at *2 (C.D. Ill. Oct. 1,
    2015) (quashing subpoena to non-party because “[t]he documents at issue are available from
    [a party]” and “[t]he Subpoenas will require non-parties to perform needless searches for
    cumulative information”).




                                                9
      3:18-cv-03191-SEM-TSH # 25-1            Page 10 of 12



request. Plaintiff is willing to work with IDOC to minimize any burden through, among other

things, appropriate source and date limitations, such as by limiting any search to the time period

of Plaintiff’s incarceration. Cf. Farris v. Kohlrus, No. 17-cv-3279, 2019 WL 351876, at *11 (C.D.

Ill. Jan. 29, 2019) (ordering IDOC “to produce non-privileged documents relating to any

investigation or discipline of any correctional officer at Logan for failing to report officer-on-

offender sexual misconduct that may have occurred at Logan from December 4, 2010 to December

31, 2015.” ).

                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court enter an order

compelling IDOC to produce documents and communications responsive to Request No. 13

regarding other staff-on-inmate sexual assaults at Logan.



Dated: March 26, 2019                            /s/ Nicholas F. Wasdin
                                                 Scott W. Fowkes, P.C.
                                                 Nicholas F. Wasdin
                                                 Christina E. Sharkey
                                                 Shannon L. Gonyou
                                                 KIRKLAND & ELLIS LLP
                                                 300 North LaSalle
                                                 Chicago, IL 60654
                                                 Telephone: (312) 862-2000
                                                 Facsimile: (312) 862-2200

                                                 Alan Mills
                                                 Elizabeth Mazur
                                                 Nicole Schult
                                                 UPTOWN PEOPLE’S LAW CENTER
                                                 4413 North Sheridan Road
                                                 Chicago, IL 60640
                                                 Telephone: (773) 769-1411
                                                 Facsimile: (773) 769-2224

                                                 Attorneys for Plaintiff




                                               10
      3:18-cv-03191-SEM-TSH # 25-1              Page 11 of 12



                     STATEMENT OF COMPLIANCE WITH FRCP 37

       Plaintiff has attempted to confer with IDOC in an effort to resolve these issues without

court action. On March 7, 2019, Plaintiff’s counsel sent IDOC’s counsel a letter (via email and

U.S. mail) regarding the deficiencies with IDOC’s responses and requesting to meet and confer no

later than March 18, 2019. (Ex. C, March 7, 2019 email and letter from C. Sharkey to C. Ankney.)

IDOC did not respond. On March 18, 2019, Plaintiff’s counsel sent IDOC’s counsel an email

requesting to meet and confer and noting the impending deadline to file a motion to compel under

the Court’s scheduling order. (Ex. D, March 18, 2019 email from N. Wasdin to C. Ankney.) On

March 20, 2019, Plaintiff’s counsel left IDOC’s counsel a voicemail regarding the letter and the

impending deadline to file a motion to compel. On March 24, 2019, IDOC’s counsel sent

Plaintiff’s counsel an email indicating his intention to substantively respond to the March 7 letter

by March 25. (Ex. D, March 24, 2019 email from C. Ankney to N. Wasdin.) On March 25, 2019

at 9:50 a.m., Plaintiff’s counsel requested to confer via telephonic conference, and again reiterated

the March 26 deadline to file a motion to compel under the Court’s scheduling order. (Ex. D,

March 25, 2019 email from N. Wasdin to C. Ankney.) On March 25, 2019 at 9:37 p.m., IDOC’s

counsel substantively responded for the first time. (Ex. D, March 25, 2019 email from C. Ankney

to N. Wasdin.) Plaintiff’s counsel and IDOC’s counsel further conferred via email on March 26,

2019. (Ex. D, March 26, 2019 email from C. Ankney to N. Wasdin.)


       Dated: March 26, 2019                          Respectfully submitted,

                                                      /s/ Nicholas F. Wasdin____ _____________
                                                      Attorney for Plaintiff




                                                 11
      3:18-cv-03191-SEM-TSH # 25-1            Page 12 of 12




                                CERTIFICATE OF SERVICE

       This is to certify that on March 26, 2019, a true and correct copy of the foregoing was

electronically filed and served upon counsel of record via the Court’s CM/ECF system.

       A copy of the same was served by electronic mail and by depositing same in the United

States mail, postage prepaid, addressed to the following:

                              Clayton J. Ankney
                              Assistant Attorney General
                              500 South Second Street
                              Springfield, IL 62701
                              Counsel for Third Party IDOC

       Copies of publicly available documents were served by electronic mail and by depositing

same in the United States mail, postage prepaid, addressed to the following:


                              Richard Macleod
                              301 West Main Street
                              Thayer, IL 62689


                                                  Respectfully submitted,

                                                   /s/ Nicholas F. Wasdin
                                                  Nicholas F. Wasdin
                                                  KIRKLAND & ELLIS LLP
                                                  300 North LaSalle
                                                  Chicago, IL 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
